Appeal by the defendant from a judgment of the Supreme Court, Queens County (Parlo, J.), rendered January 5, 1983, Convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress certain statements made by him to law enforcement authorities and physical evidence.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the defendant voluntarily went with the police for the purpose of assisting them in their investigation. Thus, the defendant’s contention that he was illegally arrested in his apartment without a warrant is without merit (see, Payton v New York, 445 US 573; People v Driscoll, 87 AD2d 996).
The defendant failed to raise his objections to the adequacy of the plea allocution in the court of first instance, and, thus, has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.